DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2022 has been entered.
The applicant’s arguments have been considered but are moot in view of new ground(s) of rejections (still using references of record) necessitated by the applicant’s amendment.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 6, 9, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20190229808 (Calhoun) (of record).
Regarding claim 1, Calhoun teaches “A wireless access point (this limitation has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)) comprising:
a substrate (paragraph 0056: combination of the photonic substrate 102 and the RF substrate 114. As shown in FIG. 1B, a major surface 134 of RF substrate 114 can be disposed adjacent to a major surface 132 of the photonic substrate 102 such that the two substrates can form a stack of planar materials.) defining an optical waveguide (paragraph 0042: an array-level optical waveguide 124 in or on the optical substrate 102);
an antenna structure disposed on said substrate and configured to transmit and receive wireless electromagnetic communication signals (FIG 1B with corresponding description: antenna array 120. Paragraph 0038: an antenna array 120 for transmitting and/or receiving RF signals.);
a fiber-optic interface disposed on said substrate (paragraph 0043: The ALPIC 106 (“a fiber-optic interface”) is disposed on the substrate 102 and has an array-level optical port 126 to facilitate the optical communication with the optical interface 104 and through which with the fiber cable 122 (paragraph 0042). Alternatively, the combination of ALPIC 106 and a plurality of element-level photonic integrated circuits (ELPIC) 110 (see paragraph 0038) may be mapped to “a fiber-optic interface”) and communicatively coupled to said antenna structure (as may be seen from FIG 1B, the ALPIC 106 (“a fiber-optic interface”) is coupled to each of the antenna elements 118 through plurality of components including 130, 110 and 116) and further communicatively coupled to a fiber-optic cable via the optical waveguide (the array-level optical port 126 of ALPIC 106 (“a fiber-optic interface”) is coupled to the fiber-optic cable 122 through the array-level optical waveguide 124 and the optical interface 104), said fiber-optic interface configured to transmit and receive optical communication signals through the fiber-optic cable (as shown in FIG 8 with corresponding description, ALPIC connected to the optical interface is capable of transmitting and receiving optical communications); and
a light source disposed on said substrate (since the system uses optical communication, it must necessarily comprise at least one light source. ALPIC 106 or specifically the array-level optical port 126 (par. 0043), which is part of ALPIC 106, is mapped to the “light source”. ALPIC 106 (with its optical port 126) is disposed on the substrate 102).”
Regarding claim 2, Calhoun teaches “wherein said substrate comprises a transparent material (paragraph 0039: Substrate 102 can be any substrate suitable for integrated waveguide light transport and PIC device integration including glass which is known to be transparent).”
Regarding claim 3, Calhoun teaches “wherein said substrate comprises a glass material (paragraph 0039: Substrate 102 can be any substrate suitable for integrated waveguide light transport and PIC device integration including glass).”
Regarding claim 4, Calhoun teaches “wherein said substrate comprises a plurality of connected substrate layers (paragraph 0056: combination of the photonic substrate 102 and the RF substrate 114. As shown in FIG. 1B, a major surface 134 of RF substrate 114 can be disposed adjacent to a major surface 132 of the photonic substrate 102 such that the two substrates can form a stack of planar materials.).”
Regarding claim 5, Calhoun teaches “wherein said antenna structure comprises a plurality of antennas (FIG 1B: there are multiple antenna elements 118 shown).”
Regarding claim 6, Calhoun teaches “wherein said plurality of antennas comprise patch antennas (paragraph 0053: The array antennas can comprise conventional patch antennas formed of a metal such as copper.).”
Regarding claim 9, Calhoun teaches “wherein said fiber-optic interface comprises at least one conductive trace disposed on said substrate (paragraph 0064: one or more electrical conductors. These electrical conductors can be disposed in or on the photonic substrate to facilitate distribution of electrical power and/or control signals to such components as the ALPIC and the ELPICs. In FIG. 1, two of these electrical conductors 140, 142 are shown.).”
Regarding claim 11, Calhoun teaches “wherein said fiber-optic interface comprises a photonic integrated circuit (PIC) (paragraph 0038: the substrate 102 supports an array-level photonic integrated circuit (ALPIC) 106).”
Regarding claim 13, Calhoun teaches “wherein one or more components of said wireless access point are embedded in said substrate (as may be seen from FIG 1B, there are multiple components including 110 and 130 which are embedded in the substrate 102).”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190229808 (Calhoun) (of record).
Regarding claim 7, Calhoun does not teach “wherein said antenna structure comprises at least one conductive trace disposed on said substrate.”
Calhoun, however, in paragraph 0056 teaches that conductive vias 116 (which are part of the “antenna structure”) can define RF waveguides or transmission lines. These RF transmission lines can extend through apertures formed in the ground plane 117, and through the thickness of the substrate, to facilitate transmission of RF energy between each ELPIC 110 and its corresponding antenna element 118.
One of the well-known types of transmission lines is conductive trace on the substrate.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize well-known conductive traces as the transmission lines disclosed by Calhoun. Doing so would have simply provided physical structure for the broadly disclosed transmission lines yielding predictable results and the court stated in KSR, "when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740 (2007) (citing United States v. Adams, 383 U.S. 39, 50-51 (1966)).
Regarding claim 16, Calhoun does not teach “wherein said light source comprises a light emitting diode (LED) and a LED drive circuit configured to supply power to said LED.”
However, as was explained in the rejection of claim 1 above, since the system uses optical communication, it must necessarily comprise at least one light source. Further, it is well-known in the art that light emitting diodes are one of the sources of light in optical communication (lasers being another).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize LED and corresponding driving circuitry as the source of light for optical communication disclosed by Calhoun as one of the well-known options and to simply fill in where Calhoun is silent.
Regarding claim 20, this claim is for a method of manufacturing of the device claimed in claim 1 above. It would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement some form of a manufacturing method of the device disclosed by Calhoun comprising various “forming” steps to physically implemented various components disclosed by Calhoun. Doing so would have transformed the device from being simply an idea disclosed on a piece of paper to a physical and operating structure.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190229808 (Calhoun) (of record) as applied to claim 1 above, and further in view of US 20190357360 (Doyle) (of record).
Regarding claims 8 and 10, Calhoun does not teach “wherein said at least one conductive trace comprises indium tin oxide (ITO).”
Doyle in paragraph 0003 teaches that sometimes there is a need that the electrically conductive patterns be transparent, such that the electrically conductive patterns transmit visible light, and are not visible to the human eye. These electrically conductive patterns may comprise transparent conductors. Paragraph 0033 specifically deals with conductive traces or conductors which are transparent meaning that they are generally not visible to the human eye. One of the suitable conductive material that could be used as transparent conductors may be metal oxides, such as indium tin oxide (ITO).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to make the conductive traces on the substrate disclosed by Calhoun of indium tin oxide (ITO), as disclosed by Doyle. Doing so would have allowed using the structure disclosed by Calhoun in those cases when transparency for the visible light may be required.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 20190229808 (Calhoun) (of record) as applied to claim 1 above, and further in view of US 20190190609 (Fernando) (of record).
Regarding claim 12, Calhoun does not teach “wherein the fiber-optic interface comprises a radio frequency system on a chip (RF SoC).”
Calhoun in paragraph 0038 teaches a plurality of element-level photonic integrated circuits (ELPIC) 110. Each ELPIC 110 has an RF coupling port 112 configured to couple RF energy (e.g., microwave or millimeter wave RF signals) between an ELPIC 110 and an associated antenna element 118.
On the other side, Fernando also teaches “fiber-optic interface” implemented as RFIC 122 mounted on the printed circuit board 302. Paragraph 0074 teaches that the IC 810 may comprise a system on a chip (SOC). However, paragraph 0072 also teaches that the IC 810 can correspond to the RFIC 122. Taking all this information together, it is clear that the RFIC 122 may comprise a system on a chip (SOC).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize at least element-level photonic integrated circuits (ELPIC) 110 of Calhoun’s system as “a radio frequency system on a chip (RF SoC)”, as disclosed by Fernando, simply as design choice with predictable results since, according to the Supreme Court, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007).
“[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the answer depends on “whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 417.
“What matters is the objective reach of the claim. If the claim extends to what is obvious, it is invalid under § 103.” Id. at 419.

Claims 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20080044186 (George) (of record) in view of US 20190229808 (Calhoun) (of record).
Regarding claim 17, George teaches “A wireless communication system (shown in FIG 6 and 7 with corresponding description) comprising:
a network access point communicatively coupled to a communication network (paragraphs 0045 and 0048: head-end station 220. FIG 8 and paragraph 0054 disclose the head-end station 220 being connected to outside network 320 via a communication link 322);
a plurality of fiber-optic cables communicatively coupled to the network access point (plurality of cables 76 shown in FIG 3 and 8 for connecting the head end station 222 plurality of transponders 10. Also shown in FIG 7 and described in paragraph 0047 as or more optical fiber communication links 75); and
a plurality of wireless access points (shown as transponders 10 in FIG 6 and 7. The internal structure is shown in FIG 1 – 3) each comprising:
a substrate (paragraphs 0028 – 0029: Antenna substrate 32)…”
“…an antenna structure disposed on said substrate (paragraphs 0028 – 0029: antenna system 30 on the substrate 32) and configured to transmit and receive wireless electromagnetic communication signals (transmission and reception of signals is disclosed in paragraphs 0048 – 0052);
a fiber-optic interface (FIG 3 and paragraph 0028: converter unit 20)…” “…communicatively coupled to said antenna structure and further communicatively coupled to at least one fiber-optic cable of said plurality of fiber-optic cables (paragraph 0028: a microstrip patch antenna system 30 electrically coupled to the converter unit 20. Paragraph 0035: Converter unit 10 is shown optically coupled to an optical fiber communication link 75 which is part of the optical fiber cable 210), said fiber-optic interface configured to transmit a first optical communication signal to said network access point and receive a second optical communication signal from said network access point through the fiber-optic cable (paragraphs 0035, 0048 and 0051: transmission of optical signals uplink to and downlink from the head-end station 220); and
a light source (paragraph 0038: E/O converter unit 60A includes a laser 100A optically coupled to input end 70A of uplink optical fiber 76UA)…”

George does not disclose that the converter unit 20 (“fiber-optic interface”) is “disposed on said substrate”, that the substrate is “defining an optical waveguide”, that the fiber-optic interface is coupled to the fiber-optic cable “via the optical waveguide” and that the light source “disposed on said substrate”.
While describing general structure of the transponder 10 in FIG 1 and paragraph 0028, George teaches that the transponder 10 includes in between converter unit 20 and antenna system 30 a conductive ground layer 40 connectable to ground 42. The conductive ground layer 40 is a metal layer formed on the side of antenna substrate 32 opposite surface 34 and acts as a reflecting ground plane to radiation incident the transponder.
On the other side, Calhoun in FIG 1B with corresponding description teaches an optical interposer for the array antenna (title). Particularly, just like in George, the device comprises plural antenna elements 118 on the surface of an RF substrate 114 (see paragraph 0052). It also has a conductive metal ground plane 117 on the opposite side of the RF substrate 114. Paragraph 0056 teaches that there is also a photonic substrate 102 on the other side of the ground plane 117, thus comprising a stack with the RF substrate 114. Further, Calhoun teaches “a substrate (paragraph 0056: combination of the photonic substrate 102 and the RF substrate 114.) defining an optical waveguide (paragraph 0042: an array-level optical waveguide 124 in or on the optical substrate 102 to facilitate optical signal communication between the optical interface 104 and the ALPIC 106);
an antenna structure disposed on said substrate and configured to transmit and receive wireless electromagnetic communication signals; and a fiber-optic interface disposed on said substrate and communicatively coupled to said antenna structure and further communicatively coupled to at least one fiber-optic cable” “via the optical waveguide (the array-level optical port 126 of ALPIC 106 (“a fiber-optic interface”) is coupled to the fiber-optic cable 122 through the array-level optical waveguide 124)” “and a light source disposed on said substrate (since the system uses optical communication, it must necessarily comprise at least one light source. ALPIC 106 or specifically the array-level optical port 126 (par. 0043), which is part of ALPIC 106, is mapped to the “light source”. ALPIC 106 (with its optical port 126) is disposed on the substrate 102)”, or in short, the same multilayer substrate is being used to support an antenna structure on one side and a fiber-optic interface on the other side, the multiple layers of the substrate having in internal grounding layer.
Therefore, since George does not appear to disclose the physical structure of the converter unit 20, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Calhoun physical structure of having a single multilayer substrate supporting antenna elements as well as a fiber-optic interface with associated waveguide, in the system of George, simply as design choice with predictable results since, according to the Supreme Court, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007). It would have also allowed to make the whole structure smaller and possibly less expensive by positioning multiple components on the same substrate.
Regarding claim 18, George in combination with Calhoun teaches “wherein said substrate of at least one wireless access point of said plurality of wireless access points comprises a transparent material (Calhoun, paragraph 0039: Substrate 102 can be any substrate suitable for integrated waveguide light transport and PIC device integration including glass which is known to be transparent).”
Regarding claim 19, George in combination with Calhoun teaches “wherein said antenna structure of at least one wireless access point of said plurality of wireless access points comprises at least one conductive trace disposed on said substrate (Calhoun, paragraph 0064: electrical conductors 140, 142 are shown. Additionally, Calhoun in paragraph 0056 teaches that conductive vias 116 (which are part of the “antenna structure”) can define RF waveguides or transmission lines. These RF transmission lines can extend through apertures formed in the ground plane 117, and through the thickness of the substrate, to facilitate transmission of RF energy between each ELPIC 110 and its corresponding antenna element 118. One of the well-known types of transmission lines is conductive trace on the substrate. Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize well-known conductive traces as the transmission lines disclosed by Calhoun. Doing so would have simply provided physical structure for the broadly disclosed transmission lines yielding predictable results and the court stated in KSR, "when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740 (2007) (citing United States v. Adams, 383 U.S. 39, 50-51 (1966)).).”

Claims 1, 4 – 7, 9, 12, 13, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190190609 (Fernando) (of record) in view of US 20190339466 (Heck) (of record).
Regarding claim 1, Fernando teaches “A wireless access point (paragraph 0028: electronic device 102 may be implemented as cellular base station, broadband router, access point. Also shown in FIG 3B with corresponding description) comprising:
a substrate (paragraph 0043: components are secured to, such as by being mounted on, a printed circuit board (PCB) 302.)…”
“…an antenna structure disposed on said substrate and configured to transmit and receive wireless electromagnetic communication signals (paragraph 0033: at least one antenna array 120 capable of transmitting and receiving RF signals (including mmW signals), such as planar arrays, linear arrays, patch arrays. FIG 3B and paragraph 0043: antenna array 120 is mounted on the printed circuit board 302);
a fiber-optic interface disposed on said substrate (FIG 3B and paragraphs 0033 and 0043: implemented as RFIC 122 mounted on the printed circuit board 302 (“disposed on said substrate”). Paragraphs 0035 – 0036: The RFIC 122 includes at least one light-emitting device 128. Paragraphs 0044 – 0046: a first end 306 of the fiber optic cable 126 is disposed proximate to the light-emitting device 128 of the RFIC 122, therefore, “a fiber-optic interface”) and communicatively coupled to said antenna structure (paragraph 0033: The antenna array 120 is communicatively coupled with the RFIC 122) and further communicatively coupled to a fiber-optic cable…” “…said fiber-optic interface configured to transmit and receive optical communication signals through the fiber-optic cable (paragraphs 0034: a fiber optic cable 126. Paragraph 0046: propagating an optical signal through the fiber-optic cable which includes at least transmission by the RFIC 122 and at least reception by the BBIC 124. Also paragraph 0058 regarding bidirectional communication through the fiber-optic cable); and
a light source disposed on said substrate (paragraphs 0025 and 0036: The RFIC includes a light-emitting device, such as a light-emitting diode (LED). Since the RFIC 122 is mounted on the printed circuit board 302 (“disposed on said substrate”), the LED 128 is also “disposed on said substrate” as part of the RFIC).”
Fernando does not disclose that the substrate is “defining an optical waveguide” and that the fiber-optic interface is coupled to the fiber-optic cable “via the optical waveguide”.
Fernando, however, in paragraph 0049 teaches that one or both ends of the fiber optic cable 126 may be terminated with a coupling device and/or either or both of the light-emitting device 128 and the light-receiving device 136 may include a mechanical optical coupling device. Also, Fernando shows an opening within the printed circuit board 302 for the modulated optical signal 304 from the LED 128 to the fiber-optic cable 126. Fernando does not give any details regarding implementation of the optical coupling device.
On the other side, Heck teaches at least in abstract that an optical coupler to guide light to an optical fiber may be implemented as an optical waveguide. Paragraphs 0021 – 0022 provides further details on the implementation and clearly show that the optical waveguide is within the substrate so that there is “a substrate defining an optical waveguide”. Further, the connection between multiplexer 111 (“a fiber-optic interface”) and fiber-optic cable 130 is “via the optical waveguide”. 
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement disclosed by Fernando optical coupling device in the opening within the printed circuit board for traveling light as an optical waveguide buried below a surface of the substrate, as disclosed by Heck. Doing so would simply filled in where Fernando is silent regarding specific implementation of the optical coupling device, and would have been a matter of obvious design choice since, according to the Supreme Court, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007). Doing so would have also allowed to reduce potential dispersion of the light traveling between the LED 128 and the fiber-optic cable 126.

Regarding claim 4, Fernando does not teach “wherein said substrate comprises a plurality of connected substrate layers.”
However, in the previous office actions the examiner took an Official Notice that multilayer printed circuit boards comprising multiple dielectric layers connected in a stack (“a plurality of connected substrate layers”) are well known and widely used in the art. Among the reasons of using such boards is, for example, to provide a shielding or ground conductive layer between the upper and lower sides of the board, or to provide additional conductive layers to accommodate large number of interconnection (traces) between electronic devices installed on the board. Since the applicant did not adequately traverse this assertion, this well-known in the art statement is taken to be admitted prior art.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize well-known and widely used in the art multilayer printed circuit board in the system of Fernando simply as design choice with predictable results (such as to provide shielding or to accommodate larger number of traces) since, according to the Supreme Court, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007).
“[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the answer depends on “whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 417.
“What matters is the objective reach of the claim. If the claim extends to what is obvious, it is invalid under § 103.” Id. at 419.
Regarding claim 5, Fernando teaches “wherein said antenna structure comprises a plurality of antennas (paragraph 0033: The antenna array 120 can include multiple antenna elements per array, which may be arranged in subarrays.).”
Regarding claim 6, Fernando teaches “wherein said plurality of antennas comprise patch antennas (paragraph 0033: The antenna array 120 may be implemented as any of a variety of suitable active or passive antenna arrays that are capable of transmitting and receiving RF signals (including mmW signals), such as patch arrays).”
Regarding claim 7, Fernando teaches “wherein said antenna structure comprises at least one conductive trace disposed on said substrate (paragraph 0053: Conductive traces 404 can be used to make additional connections between and among components (e.g., between the antenna array 120 and the RFIC 122).”
Regarding claim 9, Fernando teaches “wherein said fiber-optic interface comprises at least one conductive trace disposed on said substrate (paragraph 0053: Conductive traces 404 (“at least one conductive trace disposed on said substrate”) can be used to make additional connections between and among components (e.g., between the antenna array 120 and the RFIC 122 (including the light-emitting device 128), which is “fiber-optic interface”. Paragraph 0051: the RFIC 122 or the BBIC 124 may be implemented as respective flip-chip components that are connected to the PCB 302 via electrical connections created between one or more solder bumps 312 and corresponding bond pads 314 (also “at least one conductive trace disposed on said substrate”)).).”
Regarding claim 12, Fernando teaches “wherein the fiber-optic interface comprises a radio frequency system on a chip (RF SoC) (indeed, as was explained above, “the fiber-optic interface” is implemented as RFIC 122 mounted on the printed circuit board 302. Paragraph 0074 teaches that the IC 810 may comprise a system on a chip (SOC). However, paragraph 0072 also teaches that the IC 810 can correspond to the RFIC 122. Taking all this information together, it is clear that the RFIC 122 may comprise a system on a chip (SOC)).”
Regarding claim 13, Fernando teaches “wherein one or more components of said wireless access point are embedded in said substrate (paragraph 0025: a fiber optic cable which may be embedded in the PCB.).”
Regarding claim 16, Fernando teaches “wherein said light source comprises a light emitting diode (LED) and a LED drive circuit configured to supply power to said LED (paragraphs 0025 and 0036: The RFIC includes a light-emitting device, such as a light-emitting diode (LED), therefore, must necessarily include some form of LED drive circuit).”
Regarding claim 20, this claim is for a method of manufacturing of the device claimed in claim 1 above. It would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement a some form of a manufacturing method of the device disclosed by Fernando with Heck, and comprising various “forming” steps to physically implement various components disclosed by Fernando with Heck. Doing so would have transformed the device from being simply an idea disclosed on a piece of paper to a physical and operating structure.

Claims 2, 3, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190190609 (Fernando) (of record) in view of US 20190339466 (Heck) (of record) as applied to claim 1 above, and further in view of US 20190357360 (Doyle) (of record).
Regarding claim 2, Fernando does not teach “wherein said substrate comprises a transparent material.”
Doyle in paragraph 0003 teaches that sometimes there is a need that the electrically conductive patterns be transparent, such that the electrically conductive patterns transmit visible light, and are not visible to the human eye. These electrically conductive patterns may comprise transparent conductors. Paragraph 0037 specifically deals with insulating substrates which can be clear. For transparent conductive articles, optically transparent or optically clear substrates are desirable. Suitable rigid substrates include glass or other transparent material.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to make the substrate 302 (or at least part of it) disclosed by Fernando of glass or other transparent material, as disclosed by Doyle. Doing so would have allowed using the structure disclosed by Fernando in those cases when transparency for the visible light may be required.
Regarding claim 3, Fernando does not teach “wherein said substrate comprises a glass material.”
Doyle in paragraph 0003 teaches that sometimes there is a need that the electrically conductive patterns be transparent, such that the electrically conductive patterns transmit visible light, and are not visible to the human eye. These electrically conductive patterns may comprise transparent conductors. Paragraph 0037 specifically deals with insulating substrates which can be clear. For transparent conductive articles, optically transparent or optically clear substrates are desirable. Suitable rigid substrates include glass.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to make the substrate 302 (or at least part of it) disclosed by Fernando of glass, as disclosed by Doyle. Doing so would have allowed using the structure disclosed by Fernando in those cases when transparency for the visible light may be required.
Regarding claims 8 and 10, Fernando does not teach “wherein said at least one conductive trace comprises indium tin oxide (ITO).”
Doyle in paragraph 0003 teaches that sometimes there is a need that the electrically conductive patterns be transparent, such that the electrically conductive patterns transmit visible light, and are not visible to the human eye. These electrically conductive patterns may comprise transparent conductors. Paragraph 0033 specifically deals with conductive traces or conductors which are transparent meaning that they are generally not visible to the human eye. One of the suitable conductive material that could be used as transparent conductors may be metal oxides, such as indium tin oxide (ITO).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to make the conductive traces on the substrate disclosed by Fernando of indium tin oxide (ITO), as disclosed by Doyle. Doing so would have allowed using the structure disclosed by Fernando in those cases when transparency for the visible light may be required.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 20190190609 (Fernando) (of record) in view of US 20190339466 (Heck) (of record) as applied to claim 1 above, and further in view of US 20180183513 (Levesque) (of record).
Regarding claim 11, Fernando does not teach “wherein said fiber-optic interface comprises a photonic integrated circuit (PIC).”
Fernando, however, in paragraph 0048 teaches coupling optical signals 304 of different wavelengths along the same or a separate fiber optic cable 126 to enable multiplexing of modulated analog optical signals along the fiber optic cable 126.
On the other side, Levesque in paragraph 0035 teaches that PIC can be used for multiplexing multiple optical wavelengths onto a single optical fiber via multiple channels by means of internal mux or WDM mux.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize PIC to multiplex multiple optical wavelengths onto a single optical fiber, as disclosed by Levesque, in the system of Fernando simply as design choice since, according to the Supreme Court, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007). Doing so would have allowed to implement the feature, although disclosed by Fernando, but without sufficient details.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648